Case 2:17-cv-07639-SJO-KS Document 617-11 Filed 12/18/19 Page 1 of 5 Page ID
                                 #:27201




                       EXHIBIT K
Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient Deaths Page 1 of 4
   Case 2:17-cv-07639-SJO-KS Document 617-11 Filed 12/18/19 Page 2 of 5 Page ID
                                               #:27202



      /         Pharma & Healthcare                                /   #Medicine                                                           BETA


     JUL 7, 2016 @ 04:06 PM     41,888 
                                            
                                             EDITOR'S PICK                                      The Little Black Book of Billionaire Secrets



     Juno Therapeutics Stops Trial Of Cancer-Killing Cells
     After 3 Patient Deaths

               Matthew Herper, FORBES STAFF 
               I cover science and medicine, and believe this is biology's century. FULL BIO 


     Three patients have died in a closely watched study of using genetically engineered
     white blood cells to treat adult leukemia patients, forcing the trial to be put on hold.

     The news is a blow for Juno Therapeutics, the biotechnology startup valued at $4.3
     billion that is developing the treatment, known as a chimeric antigen receptor T-cell,
     or CART. It’s also a blow for the entire field of these cells, which genetically engineer
     a patient’s own T-cells (a type of white blood cell) so that they will attack the B cells
     that become malignant in many types of blood cancer. The technique has grabbed
     headlines because it is daring and because it seems to make cancer disappear, at
     least temporarily, in patients who have failed other treatments.




     Photographer: Victor J. Blue/Bloomberg [-]




https://www.forbes.com/sites/matthewherper/2016/07/07/juno-therapeutics-stops-trial-of-... 11/22/2017
Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient Deaths Page 2 of 4
   Case 2:17-cv-07639-SJO-KS Document 617-11 Filed 12/18/19 Page 3 of 5 Page ID
                                               #:27203

     The CART in question, JCAR015, is aimed at becoming JUNO’s first product on the
     market, with data that could support an approval coming as early as next year in
     adult lymphoblastic leukemia (ALL). Competitors are developing similar products in
     other types of patients: Novartis in kids with ALL, and Kite Pharma in patients with
     a type of non-Hodgkin lymphoma.

     “This is a humbling experience,” says Hans Bishop, Juno’s chief executive officer.
     “No doubt it is difficult for the physicians who are looking after these patients and
     their families. Clearly these therapies are potent, that’s why they offer the potential
     for cures. We’re still learning to use them in the safest, most efficacious way.”



          Gallery


         World's 25 Biggest
         Drugs & Biotech
         Companies In 2016

         Launch Gallery
                               
         26 images




     It’s too early to say for sure if Juno will be slowed in its path to market. In an
     interview, Bishop and Juno chief financial officer Steven Harr said that they think
     they understand why the deaths occurred, that they think they can get the trial back
     on track quickly, and that they do not think this will affect the development of the
     other eight CART programs the company is pursuing.

     Bishop says that the culprit appears to be a new drug, the chemotherapy fludarabine,
     that Juno recently added to the trial, called ROCKET. In the CART treatment,
     patients are first given a chemo cocktail that kills their existing T-cells. This gives the
     new T-cell, genetically re-engineered to attack cancer, room to grow. Juno has
     previously presented work showing that adding a drug called fludarabine to the
     chemotherapy makes the CART cells take root faster. For this reason, JUNO decided
     to start adding fludarabine to patients partway through.

     Except in this study, the combination of fludarabine and the JCAR015 cells seems to
     have proved lethal. Twenty patients have been enrolled in the study, with as many as




https://www.forbes.com/sites/matthewherper/2016/07/07/juno-therapeutics-stops-trial-of-... 11/22/2017
Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient Deaths Page 3 of 4
   Case 2:17-cv-07639-SJO-KS Document 617-11 Filed 12/18/19 Page 4 of 5 Page ID
                                               #:27204

     90 planned. Out of those, Harr says, only a minority have been treated with
     fludarabine. A first death occurred from cerebral edema with a patient treated with
     fludarabine, but Juno, the outside researchers running the trial, the data safety
     monitoring board charged with treating patients, and regulators did not think it was
     related to treatment. But then a second death from cerebral edema occurred last
     week in a patient who had been treated with fludarabine, leading the trial to be
     stopped, followed by a third death, also from cerebral edema.

     The Food and Drug Administration put a clinical hold on the study, meaning that
     patients cannot be enrolled in it. In order to lift it, Juno is proposing that it stop
     using fludarabine with JCAR015. FDA seemed on board with that idea during a
     conference call yesterday, Bishop says. Instead, patients will be treated only with
     cytoxan, the drug used in previous trials of JCAR015. In those studies, conducted by
     Memorial Sloan-Kettering Cancer Center, the drug had a complete response rate of
      about 80%.

     Juno will submit four documents to the FDA as a response to the clinical hold: a
     modified protocol that does not contain fludarabine; an updated brochure for
     investigators in the study; an updated patient consent form; and a copy of a
     presentation used in yesterday’s teleconference with the FDA.

     These documents will be submitted by the end of the week. Juno says the FDA
     indicated it would review the documents quickly. A standard review would take 30
     days.

     “It is a big deal,” said Otis Brawley, chief medical officer of the American Cancer
     Society , when told of the halt. But he’s says he’s seen clinical holds resolved in the
     past, including with important drugs like Taxol. He says the fact that the deaths seem
     so clearly linked with fludarabine is a good sign. “That actually helps them a little bit.
     And hopefully they can get this back on track,” Brawley says.

     Juno says that it will continue to use fludarabine in trials of its other CART therapies,
     because the drug seems to make its other treatments, JCAR014 and JCAR017, more
     effective without this level of toxicity. Other trials of JCAR015, including one in
     pediatric ALL, are not impacted by the clinical hold. Right now, Juno, Novartis, and
     Kite have all picked the first indications for their CART treatments. But Harr says
     Juno’s long-term strategy is to develop the JCAR017 product as a potential best-in-
     class treatment for all these blood cancers.

     “I believe Juno’s got the greatest clinical experience in ALL,” says Bishop. “We’ve
     treated I think 130 patients with adult and pediatric ALL. And I think to your
     question about competitiveness, I think the learning that comes from multiple trials




https://www.forbes.com/sites/matthewherper/2016/07/07/juno-therapeutics-stops-trial-of-... 11/22/2017
Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient Deaths Page 4 of 4
   Case 2:17-cv-07639-SJO-KS Document 617-11 Filed 12/18/19 Page 5 of 5 Page ID
                                               #:27205

     and that degree of patient experience I believe is going to be very informative to
     figuring out the best protocols for using these therapies in these patients.”

     Juno’s bet has always been that by developing more types of therapies, and doing
     more basic science, it can understand a new kind of treatment better than its
     competitors. It’s a great strategy. But biology is tricky, and medicine unpredictable.
     Nobody predicted that Juno was going to have to stop its study because patients
     died. And there’s no way to make that a good thing.




https://www.forbes.com/sites/matthewherper/2016/07/07/juno-therapeutics-stops-trial-of-... 11/22/2017
